Case 1:15-cv-05370-ENV-PK Document 204 Filed 09/24/19 Page 1 of 3 PageID #: 6914

                                                                               r-'»

                                                                                          n
 UNITED STATES DISTRICT COURT                                           UG r          ^           ,
 EASTERN DISTRICT OF NEW YORK

 EQUAL OPPORTUNITY EMPLOYMENT
 COMMISSION,
                                                                        ^'-OKLYNOFnc
                                    Plaintiff,
                                                        15-CV-5370(ENV)(PK)
                      -against-

 AZ METRO DISTRIBUTORS,LLC,

                                    Defendant.


 VITALIANO,D.J.



                                      VERDICT FORM


    WE,THE JURORS,DULY DRAWN AND SWORN TO TRY THIS ACTION,IN

 ACCORDANCE WITH PRINCIPLES OF LAW AS CHARGED BY THE COURT,SAY WE
                                                                                              j


 FIND OUR VERDICT BY ANSWERING THE FOLLOWING QUESTIONS SUBMITTED BY


 THE COURT:



          A. Federal Law ADEA Claim Alleged by Plaintiff EEOC on Behalf of Claimant

             Archibald Roberts


 Answer the following question:


  A(l):          Did the defendant, AZ Metro,terminate the employment of Archibald

                      Roberts because of his age?




                 YES X        NO
Case 1:15-cv-05370-ENV-PK Document 204 Filed 09/24/19 Page 2 of 3 PageID #: 6915




(If your answer to Question 1 is YES,then answer Question A(2). If vour answer to Question il

 is NO. proceed to Question Bd).^


 A(2):           What amount will fairly compensate Archibald Roberts for wages and benefits

                       he lost because AZ Metro terminated him?




 (Proceed to Question AOV")




 (A)3:           Did the defendant, AZ Metro, act willfully when it terminated the employment

                       of Archibald Roberts?




                 YES \         NO
  Proceed to Question Bd).


          B. Federal Law ADEA Claim Alleged by Plaintiff EEOC on Behalf of Claimant

             Cesar Fernandez


 Answer the following question:


  8(1):          Did the defendant, AZ Metro, terminate the employment of Cesar

                       Fernandez because of his age?

                 YES y         NO
 (If your answer to Question B(D is YES,then answer Question 8(2). If vour answer to Question

 (8)1 is NO.return vour verdict to the Court.)
Case 1:15-cv-05370-ENV-PK Document 204 Filed 09/24/19 Page 3 of 3 PageID #: 6916




  B(2):           What amount will fairly compensate Cesar Fernandez for wages and benefits

                         he lost because AZ Metro terminated him?




 (Proceed to Question BOy)




  B(3):           Did the defendant, AZ Metro, act willfully when it terminated the employment

                         of Cesar Fernandez?




                  YES y          NO

          Report your verdict to the Court.


                 Foreperson, to report your verdict to the Court, please sign and date the Verdict

 Sheet and announce by a note delivered to the Marshal that you have reached a verdict and are

 ready to return to the courtroom.

          Brooklyn, New York




                                        Juror Name:


                                                                      Foreperson



                 Dated :^            hi
